Citation Nr: 0532190	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-01 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
prostate cancer, secondary to radiation exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that this claim 
requires additional development.  

The veteran contends that his prostate cancer is due to 
exposure to ionizing radiation in service.  The record 
confirms that the veteran was present with the American 
occupation forces in Hiroshima in February 1947.  The veteran 
also participated in Operation PLUMBBOB, during which he was 
exposed to two nuclear detonations.  

38 C.F.R. § 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

The record currently includes a radiation dose estimate for 
the veteran that was prepared by the Defense Threat Reduction 
Agency (DTRA) in August 2001.  In a May 2003 study, the 
National Research Counsel (NRC) of the National Academies 
reported that reconstructions of veterans' exposures to 
ionizing radiation used for determining VA benefits 
eligibility had been underestimated.  See A Review of the 
Dose Reconstruction Program of the Defense Threat Reduction 
Agency, The National Academies Press, May 8, 2003.  As there 
is no indication that an updated dose estimate has been 
obtained, the case must be remanded for this and any 
additionally required development.  

Accordingly, the case is REMANDED for the following actions:

1.  Request a reconstructed radiation 
dose estimate for the veteran from DTRA.  

2.  After receipt of revised radiation 
dose information for the veteran, comply 
with the remaining provisions of 38 
C.F.R. § 3.311, including referral to the 
Under Secretary for Benefits, if 
appropriate.

3.  Thereafter, entitlement to service 
connection for prostate cancer, secondary 
to exposure to ionizing radiation, should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
they should be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


